DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    THE MEADOWS OF MIRAMAR HOMEOWNERS ASSOCIATION,
           NO. 1, INC., a Florida non-profit corporation,
                            Appellant,

                                    v.

              LUIS M. RODRIGUEZ and UNKNOWN TENANT,
                             Appellees.

                              No. 4D13-3206

                          [January 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodrigiez-Powell, Judge; L.T. Case No.
CACE11016146.

  Alan Schwartzseid of Kaye Bender Rembaum, P.L., Pompano Beach, for
appellant.

  Winsor Daniel Jr., Pembroke Pines, for appellee.

PER CURIAM.

  Affirmed. See Saar v. Wellesley at Lake Clarke Shores Homeowners
Ass’n, 68 So. 3d 417 (Fla. 4th DCA 2011) (reversing foreclosure judgment
where the claim of lien overstated the amount due).

WARNER, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.